 In the Matter of MULLINS MANUFACTURING CORPORATIONandPATTERN MAKERS LEAGUE OF NORTH AMERICA (AFFILIATED WITHTHE A. F. OF L.)Case No. R-2467.Decided May 2, 1941Jurisdiction:pressed steel products, tool, and die manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition; election necessary.Unit Appropriate for Collective Bargaining:election directed among patternmakers to determine whether or not they desire to constitute a separate unit.Mr. H. F. KulasandMr.,C. F. Paumier,of Salem, Ohio, for theCompany.,Mr. C. D. Madigan,of Cleveland, Ohio, for the Pattern Makers.Mr. Meyer Bernstein,of Youngstown,'Ohio, for the S. W. O. C.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 1, 1940, Pattern Makers League of North America,affiliated with A. F. of L., herein called the Pattern Makers, filedwith the Regional Director for the Eighth Region (Cleveland, Ohio)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Mullins Manufac-turing Corporation, Salem, Ohio, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On January 15, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations=Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.31 N. L. R. B, No. 86.532 JMULLINS MANUFACTURING CORPORATION533On January 22, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, thePattern Makers, and Local Union 1538, Steel Workers OrganizingCommittee, herein called the S.W. O. C., a labor- organizationclaiming to represent employees directly affected by the investigation;Pursuant to notice, a hearing was held on April 11, 1941, at Salem,Ohio, before Max W. Johnstone, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company, the Pattern Makers,and the S. W. O. C. were represented and participated in the hear-ing.Full opportunity' to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence. , The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE. BUSINESS OF THE COMPANY'Mullins Manufacturing Corporation, a New York corporation, withitsprincipal office at Salem, Ohio, maintains plants at Salem andWarren, Ohio.This proceeding is concerned solely with its plantat Salem, Ohio, where it is engaged in the production of pressed steelproducts, tools, and dies.During 1940 the Company purchased steelvalued at approximately $2,400,000, about 25 per cent of which wasshipped to it from points outside the State of Ohio.During thesame period, the Company produced finished products valued at about$4,138,000, approximately 80 per cent of which was shipped by it topoints outside the State of Ohio.The Company admits that it isengaged in interstate commerce within the meaning of the Act.II. THE ORGANIZATIONS INVOLVEDPattern Makers League of North America is a labor organization,affiliated with,the American Federation of Labor.It admits to mem-bership. employees at the Salem plant of the Company.Local Union 1538, Steel Workers Organizing Committee, is a labororganization affiliated with the Congress of Industrial' Organizations.It admits to membership employees at the Salem plant of the Company:III.THE QUESTION CONCERNING REPRESENTATIONDuring May 1940, the Pattern Makers requested, the Company to-barggin 'with it as the exclusive representative of the pattern makers 534DECISIONS O1i NATIONAL LABOR RELATIONS BOARDin the Salem plant of the Company. The Company refused thisrequest stating that it was operating under an exclusive contract withthe S. W. 0. C.In July 1937, the Company and the S. W. 0. C. entered into amembers-only contract covering the employees at the Salem plantof the Company. In April 1938, the S. W. 0. C. and the Companyentered into an exclusive bargaining contract covering all the em-ployees at the Salem plant. In August 1939 and September 1940, theS.W. 0. C. and the Company entered into exclusive bargaining con-tracts covering the employees of the Salem plant.The latter contractexpires in August 1941.Prior to the execution of the September1940 contract, the Company was notified by the Pattern Makers thatit desired that the pattern makers 'be excluded from provisions ofthe contract then being negotiated between the S. W. 0. C. and theCompany.There was introduced in evidence a report prepared by theRegional Director showing that the Pattern Makers represents asubstantial number of employees in the unit alleged in the petitionto be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that a question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce:V.THE APPROPRIATE UNITThe Pattern Makers urges that all pattern makers employed in theSalem plantof the Company constitute a unit appropriate for thepurposes of collective bargaining.The S. W. 0. C. opposes theseparation of these employees from a plant-wide unit, claimed by itto be appropriate, comprising all production and maintenance em-ployees, including pattern makers, at the Salem plant.The Com-pany employs approximately 1,000 persons at this plant, of whomabout 10 are in the unit claimed by the Pattern Makers.1 The Regional Director reported that the Pattern Makers had presented to him mem-bership application cards signed by 7 of the 13 pattern makers whose names appear onthe Company .s pay roll of September 23, 1940. The Regional Director reported thereinthat the S.W. O. C. had advised him that it had no members among the pattern makers. MULLINS MANUFACTURING CORPORATION535The pattern makers employed by the Company are a well-established and highly skilled craft requiring a lengthy apprentice-ship.The Pattern Makers has had members in the Salem plant' forthe past 25 years, and evidence was introduced tending to show thata majority of the pattern makers at this plant were in 1937 and areat present members of the Pattern Makers and that none are mem-bers of the S. W. 0. C. It appears that from 1927 to 1930 the Com-pany had an arrangement with the Pattern Makers to call upon litwhenever it needed pattern makers. In 1937 the Company calledupon the Pattern Makers to furnish it with several employees.-In opposition to the Pattern Makers' petition, the S. W. 0. C.contends that the plan-wide unit which is covered by its contractwith the Company is appropriate, that it has bargained for thepattern makers along with other employees under the contract, andthat although the pattern makers in the plant were aware of the4-year bargaining history between the S. W. 0. C. and the Company,they never requested the S. W. 0. C. to make special provision forthem in the contracts.Under all the circumstances, including the fact that the PatternMakers' history of organization at the,,plant antedates that of theS.W. 0. C., we are of the opinion that the unit set up in the con-tracts between the Company and the S. W. 0. C. should not bethe pattern makers should be determined by the desires of the patternmakers themselves.2We. shall, therefore, direct that an election beheld among the pattern makers at the Salem plant of the Companyto determine -whether they desire to be represented by the PatternMakers or by the S. W. 0. C., for the purposes of collective bargain-ing, or by neither. If a majority of the pattern makers vote for thePattern Makers they will have indicated their desire to constitute aseparate unit, and we shall find that the pattern makers constitutea separate appropriate unit and shall certify the Pattern Makersas the exclusive representative thereof. If a majority votes for theS.W. 0. C., we shall consider that the pattern makers desire to formpart of the larger unit established by the contracts.VI.THE DETERMINATION OF REPRESENTATIVESWe find 'that the question concerning the representation of em-ployees of the Company can best be resolved by an election by secretballot.The S. W. 0. C. failed to indicate at the hearing whether or notitdesired to be placed on the ballot if an election should be held2 SeeMatter of General Electric CompanyandPattern Makers'League of North Amer-ica, A. P. L.,29 N. L. R. B 162. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDamong the pattern makers.We shall direct an election by secretballot to be held among all pattern makers at the Salem plant of theCompany who were employed during the pay-roll period last. pre-ceding the date of this Direction, subject to such limitations andadditions as are set forth in the Direction hereinafter, to determinewhether they desire to be represented by the Pattern Makers, by theS.W. O. C., for the purposes of collective bargaining, or by neither.We shall, however, grant permission to the S. W. O. C. -to have itsname withdrawn from the ballot, if it so desires, and if it so notifiesthe Regional Director in writing within five (5) days from the dateof this Direction.Upon, the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAW.A question affectipg commerce has arisen concerning the repre-sentation of employees at the Salem plant of Mullins ManufacturingCorporation, Salem, Ohio, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Mullins Manufacturing Corporation, Salem, Ohio, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the EighthRegion, acting in this matter as agent for the National Labor Rela-tionsBoard, and subject to Article III, Section 9, of said Rulesand Regulations, among all pattern makers at the Salem plant ofthe Company who were employed during the pay-roll- period imme-"diately preceding the date of this Direction, including employeeswho did not-work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, _ or temporarily laid off, but excluding employees whohave since quit 'or been discharged for cause, to determine whetherthey desire to be represented by Pattern Makers League of NorthAmerica, affiliated with the American Federation of Labor, or by. MULLINS MANUFACTURING CORPORATION537Local Union 1538, Steel Workers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining,, or by neither.Mr.EDWIN S. SMITH,dissentingI dissent from the decision to hold an election among the patternmakers.3Since April 1938 these employees have been included undera valid exclusive bargaining contract between the S. W. O. C. andthe Company covering a plant-wide industrial unit.The acquiescence of the pattern makers over recent years in repre-sentation by the S. W. O. C. renders inapplicable the considerationsof earlier organization on a craft basis such as have led me to concurin directions of separate elections for the members of crafts.4 I woulddismiss the petition.,,See my dissenting opinion inMatter of Allis-Chalmers Manufacturing CompanyandInternational Union, United Automobile Workers of America, Local248, 4 N. L. R.B. 159.4 See my concurring opinion inMatter of American Hardware CorporationandUnitedElectrical and Radio Workers of America,4 N. L R. B. 412.6See my dissenting opinion inMatter of General Electric CompanyandPattern MakersLeague of North America, A.F. L.,29 N. L. R. B. 162.i